 1
                               UNITED STATES DISTRICT COURT
 2                           NORTHERN DISTRICT OF CALIFORNIA
 3
     IXI Mobile (R&D) Ltd., et al.,                Civil Action No. 4:15-cv-03752-HSG
 4

 5                 Plaintiffs,

 6          v.
                                                        ORDER GRANTING MARK W.
 7   Samsung Electronics Co. Ltd., et al.               HALDERMAN’S
                                                        ADMINISTRATIVE MOTION TO
 8                                                      WITHDRAW AS COUNSEL
                   Defendant.
                                                        FOR PLAINTIFFS, IXI MOBILE
 9
                                                        (R&D) LTD., AND IXI IP, LLC
10

11

12
          Having reviewed Mark W. Halderman’s Administrative Motion to Withdraw as Counsel
13

14   for Plaintiffs, IXI Mobile (R&D) Ltd. and IXI IP, LLC, and finding compelling reasons to do so,

15   the Court hereby GRANTS the Administrative Motion.          It is further ORDERED that the

16   appearance of Mark W. Halderman on behalf of Plaintiffs, IXI Mobile (R&D) Ltd. and IXI IP,
17
     LLC, SHALL be marked TERMINATED as of the date of this Order.
18

19
          IT IS SO ORDERED.
20

21
     Dated: 1/15/2020
22

23                                             By: ___________________________
                                                      Hon. Haywood S. Gilliam, Jr.
24

25

26

27

28
                                                                    Case No. 4:15-cv-03752-HSG
                ORDER GRANTING MARK W. HALDERMAN’S ADMINISTRATIVE MOTION TO
             WITHDRAW AS COUNSEL FOR PLAINTIFFS, IXI MOBILE (R&D) LTD., AND IXI IP, LLC
